Exhibit 10.1 AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT AMENDMENT NO. 3 TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”), dated as of December 8, 2009, by and among CONSECO, INC., a Delaware corporation (the “Borrower”), the lenders signatory hereto and Wilmington Trust FSB, as administrative agent (the “Agent”) for the Lenders. PRELIMINARY STATEMENTS: (1)The Borrower, the Subsidiary Guarantors referred to therein, the Lenders, the Increasing Lenders, the Agent and JPMorgan Chase Bank, N.A., as syndication agent, have entered into a Second Amended and Restated Credit Agreement dated as of October 10, 2006, as amended by Amendment No. 1 to the Second Amended and Restated Credit Agreement dated as of June 12, 2007, as further amended by Amendment No. 2 to the Second Amended and Restated Credit Agreement dated as of March 30, 2009 (as amended, restated, supplemented or otherwise modified through the date hereof, the “Existing Credit Agreement”).Capitalized terms not otherwise defined in this Amendment have the same meanings as specified in the Existing Credit Agreement. (2)The Borrower, the Agent, the Lenders and the Increasing Lenders desire to amend certain provisions of the Existing Credit Agreement as provided more fully herein below. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the sufficiency and receipt of all of which is hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1.Amendments to Existing Credit Agreement. Upon, and subject to, the satisfaction (or waiver) of the conditions precedent set forth in Section 2 below, the ExistingCredit Agreement is hereby amended as follows: (a)Section 1.01 of the Existing Credit Agreement is hereby amended by adding in the appropriate alphabetical order the following new definitions: ““Amendment No. 3” means Amendment No. 3 to this Agreement dated as of December 8, 2009.” ““Amendment No. 3 Effective Date” means December [], 2009, which is the date of satisfaction (or waiver) of the conditions precedent set forth in Section 2 of Amendment No. 3.” ““Policies” means life insurance policies, health insurance policies, long term care policies, annuity contracts, and other insurance policies, insurance contracts, investment agreements and other similar agreements issued by the Insurance Subsidiaries in the ordinary course of their business.” (b)The definition of “Applicable Margin” contained in Section 1.01 to the Existing Credit Agreement is hereby amended in its entirety to read as follows: ““Applicable Margin” means, for any day, a percentage per annum equal to (a) with respect to any Eurodollar Rate Loan, 5.00% or (b) with respect to any Base Rate Loan, 4.00%.” (c)The definition of “Asset Sale” contained in Section 1.01 to the Existing Credit Agreement is hereby amended in its entirety to read as follows: ““Asset Sale” means any Disposition of property or series of related Dispositions of property, excluding any such Disposition permitted by Section 7.03(a), Section 7.03(b), Section 7.03(c), Section 7.03(d), Section 7.03(e), Section 7.03(f), Section 7.03(h) and Section 7.03(i).” (d)The definition of “Steering Committee” contained in Section 1.01 to the Existing Credit Agreements is hereby amended in its entirety as follows: ““Steering Committee” has the meaning specified in Section 6.16.” (e)Section 2.07(a) of the Existing Credit Agreement is hereby amended in its entirety to read as follows: “(a)Term Loans.The Company shall repay to the Agent, for the ratable account of the Term Lenders (and the Increasing Lenders), the following amounts of all Term Loans (including the Additional Term Loans) on the following dates: Date Amount March 31, 2011 $8,750,000 June 30, 2011 $8,750,000 September 30, 2011 $8,750,000 December 31, 2011 $8,750,000 March 31, 2012 $10,000,000 June 30, 2012 $10,000,000 September 30, 2012 $10,000,000 December 31, 2012 $10,000,000 March 31, 2013 $13,333,333.33 June 30, 2013 $13,333,333.33 September 30, 2013 $13,333,333.34 Maturity Date Remaining outstanding amount - 2 - (f)Section 2.08(b)(v) of the Existing Credit Agreement is hereby amended in its entirety to read as follows: “(v)[reserved].” (g)Section 2.08(c) of the Existing Credit Agreement is hereby amended in its entirety to read as follows: “(c)Application of Prepayments.Each prepayment of any Borrowing pursuant to Sections 2.08(b)(i) to (v) shall be applied first to the Term Loans for application to the next four scheduled principal payments thereof after the occurrence of the event giving rise to such prepayment in direct order of maturity, and, second, to the Term Loans for application ratably to the remaining principal repayment installments thereof until paid in full.Each prepayment pursuant to Section 2.08(a) shall be applied as directed by the Borrower.Notwithstanding anything to the contrary contained in this Section 2.08(c), any prepayments made in connection with Amendment No. 3 as referenced in Section 2(b) of Amendment No. 3 shall be applied first to the Term Loans for application to the next five scheduled principal payments thereof in direct order of maturity, and, second, to the Term Loans for application ratably to the remaining principal repayment installments thereof until paid in full prior to giving effect to the amendment to Section 2.07(a) set forth in Section 1(e) of Amendment No. 3 and such prepayments shall not reduce the required amortization payments in effect on the Amendment No. 3 Effective Date.” (h)As a result of the increase in the Applicable Margin described in Section 1(b) above, Section 2.10(b) of the Existing Credit Agreement is hereby deleted in its entirety. (i)Section 6.13(b) of the Existing Credit Agreement is hereby amended in its entirety to read as follows: “(b)The Company will, and will cause each Subsidiary Guarantor (within sixty (60) days of the Amendment No. 3 Effective Date (or such later date as the Agent shall determine in its sole discretion)) to, maintain main concentration accounts solely with depositaries that have entered into an Account Control Agreement with the Agent and the relevant Obligor on the terms, and subject to the exceptions, set forth in the Security Agreement.Within sixty (60) days of the Amendment No. 3 Effective Date (or such later date as the Agent shall determine in its sole discretion), subject to the exclusions set forth in the Security Agreement, the Company and each Subsidiary Guarantor, as applicable, shall enter into an Account Control Agreement with respect to the Accounts listed in Schedule 6.13(b) attached hereto and made a part hereof.Thereafter, subject to the - 3 - exclusions set forth in the Security Agreement, the Company and each Subsidiary Guarantor shall use its commercially reasonable efforts to enter into an Account Control Agreement with respect to any Accounts the Agent shall require in its reasonable discretion.” (j)Section 7.03(e) of the Existing Credit Agreement is hereby amended in its entirety to read as follows: “(e)(i) any Disposition pursuant to a Reinsurance Agreement covering Policies which are first issued during the term of such Reinsurance Agreement provided that such Reinsurance Agreement is issued on terms which are customary for the line of business reinsured where the purpose and effect of such reinsurance transaction is the sharing of risk and (ii) any Disposition pursuant to a Reinsurance Agreement covering Policies which are in force at the commencement of the term of such Reinsurance Agreement provided that the ceding commission (whether positive or negative) from the aggregate of all such Dispositions pursuant to this clause (ii) in any Fiscal Year shall not exceed twenty five million dollars in the Fiscal Year ending December 31, 2010 and ten million dollars in each Fiscal Year thereafter (excluding any ceding commission (whether positive or negative) deriving or resulting from the Reinsurance Agreement, dated as of November 20, 2009, between Bankers Life and Casualty Company and Wilton Reassurance Company).” (k)Section 7.03 of the Existing Credit Agreement is further amended by (i) deleting the word “and” at the end of Section 7.03(n), (ii) deleting the “.” at the end of Section 7.03(o) and inserting “; and” in lieu thereof and (iii) adding the following new clause (p): “(p)Dispositions of less than substantially all of the assets of the Company or any of its Subsidiaries to any unaffiliated Person on terms determined by the Company’s board of directors to be arms’ length; provided that (i) at the time of such Disposition, no Default shall exist or would result from such Disposition, (ii) a minimum of eighty percent (80%) of the purchase price for such asset(s) shall be paid to the Company or such Subsidiary in cash, and (iii) the terms and conditions of such Disposition shall be in form and substance satisfactory to the Agent and the Required Lenders and the Agent and the Required Lenders shall have provided written consent to such Disposition.” (l)Section 7.11 to the Existing Credit Agreement is hereby amended in its entirety to read as follows: “Debt to Total Capitalization Ratio.The Company shall maintain at all times a Debt to Total
